            Case 1:21-cv-07463-RA Document 11 Filed 09/16/21 Page 1 of 5


                                                                USDC-SDNY
                                                                DOCUMENT
UNITED STATES DISTRICT COURT                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                   DOC#:
                                                                DATE FILED:

 Trisha Paravas,

                              Plaintiff
                                                                No. 21-CV-7463 (RA)
                         v.
                                                                 AMENDED ORDER
 Dr. Moran Cerf,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         This order attaches the Court’s Special Rules & Practices for pro se litigants, and a flyer

containing information about the NYLAG clinic.

         IT IS FURTHER ORDERED that the parties are encouraged to submit a joint case

management plan by October 29, 2021, not December 3, 2021 as stated in the September 14,

2021 order. Dkt. 10. That order is incorporated herein by reference and all other deadlines shall

remain the same.



SO ORDERED.

Dated:      September 16, 2021
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
          Case 1:21-cv-07463-RA Document 11 Filed 09/16/21 Page 2 of 5



                                                                                    January 4, 2016

                      SPECIAL RULES & PRACTICES IN CIVIL PRO SE CASES
                       RONNIE ABRAMS, UNITED STATES DISTRICT JUDGE

Pro Se Office
United States District Court
Southern District of New York
500 Pearl Street, Room 200
New York, New York 10007
(212) 805-0175

1. Communications

   A. By a Pro Se Party. All communications with the Court by a pro se party must be sent to the
      Pro Se Intake Unit located at 500 Pearl Street, Rm. 200, New York, NY 10007. No
      documents or Court filings should be sent directly to Chambers. Copies of correspondence
      between a pro se party and opposing parties shall not be sent to the Court.

   B. By Parties Represented by Counsel. Communications with the Court by a represented
      party shall be governed by Judge Abrams’ Individual Rules and Practices in Civil Cases,
      available at https://nysd.uscourts.gov/hon-ronnie-abrams. Such communications must be
      accompanied by an Affidavit of Service affirming that the pro se party was served with a
      copy of the communication.

   C. Requests for Adjournments or Extensions of Time. All requests for adjournments or
      extensions of time must be made in writing and must state: (1) the original date(s); (2) the
      number of previous requests for adjournments or extensions; (3) whether these previous
      requests were granted or denied; and (4) whether the adversary consents and, if not, the
      reasons given by the adversary for refusing to consent. If the requested adjournment or
      extension affects any other scheduled dates, a represented party must submit a proposed
      Revised Scheduling Order. A pro se party may, but is not required to, submit a proposed
      Revised Scheduling Order. Requests for extensions of deadlines regarding a matter that has
      been referred to a Magistrate Judge shall be directed to that assigned Magistrate Judge.
      Absent an emergency, any request for adjournment of a court conference shall be made at
      least 48 hours prior to the scheduled appearance. Requests for extensions ordinarily will be
      denied if made after the expiration of the original deadline.

2. Filing of Papers

   A. By a Pro Se Party. All papers to be filed with the Court by a pro se party, along with any
      courtesy copies of those papers, must be sent to the Pro Se Intake Office. Unless the Court
      orders otherwise, all communications with the Court will be docketed upon receipt and such
      docketing shall constitute service on any user of the ECF system. If any other party is not a
      user of the ECF system, the pro se party must send copies of any filing to the party and
      include proof of service affirming that he or she has done so.

   B. ECF Filing by Pro Se Parties. Any non-incarcerated pro se party who wishes to participate
      in electronic case filing (“ECF”) must file a Motion for Permission for Electronic Case
          Case 1:21-cv-07463-RA Document 11 Filed 09/16/21 Page 3 of 5



       Filing, available in the Pro Se Intake Unit or at https://nysd.uscourts.gov/sites/default/
       files/2019-04/2012-prosemotionecffiling-final.pdf.

   C. Consent to Electronic Service for Pro Se Parties. Any non-incarcerated pro se party who
      wishes to receive documents in their case electronically (by e-mail) instead of by regular mail
      may consent to electronic service by filing a Pro Se (Non-Prisoner) Consent & Registration
      Form to Receive Documents Electronically, available in the Pro Se Intake Unit or at
      https://nysd.uscourts.gov/sites/default/files/2018-06/proseconsentecfnotice-final.pdf.

   D. By Parties Represented by Counsel. Except for cases in which a pro se party has received
      permission to participate in electronic case filing or has consented to electronic service,
      Counsel in pro se cases must serve a pro se party with a paper copy of any document that is
      filed electronically and file with the Court separate proof of service. Submissions filed
      without proof that the pro se party was served will not be considered.

3. Discovery. All requests for discovery must be sent to counsel for the opposing party. Discovery
   requests must not be sent to the Court.

4. Motions

   A. Filing and Service. Unless otherwise ordered by the Court, papers filed in opposition to a
      motion must be served and filed within four weeks of service of the motion papers, and reply
      papers, if any, must be served and filed within two weeks of receipt of opposition papers.

   B. Courtesy Copy. All motion papers should include one courtesy copy. All courtesy copies
      shall be clearly marked as such.

   C. Oral Argument. The Court will determine whether argument will be heard and, if so, will
      advise the parties of the argument date.

   D. Pro Se Notices. Parties who file a motion to dismiss, a motion for judgment on the
      pleadings, or a motion for summary judgment must provide the pro se party with a copy of
      the notices required under Local Civil Rules 12.1 or 56.2.

5. Initial Case Management Conference. The Court will generally schedule an initial case
   management conference within four months of the filing of the Complaint. An incarcerated party
   who may not be able to attend this or other conferences may be able to participate by telephone
   or video conference.

6. Trial Documents

   A. Pretrial Statement. Unless otherwise ordered by the Court, within 30 days of the
      completion of discovery, a pro se party shall file a concise, written Pretrial Statement. This
      Statement need take no particular form, but it must contain the following: (1) a statement of
      the facts the pro se party hopes to prove at trial; (2) a list of all documents or other physical
      objects that the pro se party plans to put into evidence at trial; and (3) a list of the names and
      addresses of all witnesses the pro se party intends to have testify at trial. The Statement must

                                                   2
           Case 1:21-cv-07463-RA Document 11 Filed 09/16/21 Page 4 of 5



       be sworn by the pro se party to be true and accurate based on the facts known by the pro se
       party. The pro se party shall file an original of this Statement with the Pro Se Office and an
       Affidavit of Service or other statement affirming that the pro se party sent a copy to all other
       parties or their counsel if they are represented. Two weeks after service of the pro se party’s
       Statement, counsel for any represented party must file and serve a similar Statement
       containing the same information.

   B. Other Pretrial Filings. At the time of filing the Pretrial Statement, any parties represented
      by counsel must also submit, if the case is to be tried before only a judge without a jury,
      proposed findings of fact and conclusions of law, or, if it will be tried before a jury, proposed
      voir dire questions and jury instructions. The pro se party may also file either proposed
      findings of fact and conclusions of law or proposed voir dire questions and jury instructions,
      but is not required to do so.

If you have any questions about these rules and practices, please contact the Pro Se Office at (212)
805-0175.




                                                  3
                  Case 1:21-cv-07463-RA Document 11 Filed 09/16/21 Page 5 of 5


                                     Since 1990, NYLAG has provided free civil legal services
                                     to New Yorkers who cannot afford private attorneys.



   Free Legal Assistance for Self-Represented
  Civil Litigants in Federal Court in Manhattan
                  and White Plains
The NYLAG Legal Clinic for Pro Se
Litigants in the Southern District of New
York is a free legal clinic staffed by                          Thurgood Marshall
attorneys and paralegals to assist those
                                                                United States Courthouse
who are representing themselves or
                                                                Room LL22
planning to represent themselves in civil
                                                                40 Centre Street
lawsuits in the Southern District of New
                                                                New York, NY 10007
York. The clinic, which is not part of or
                                                                (212) 659 6190
run by the court, assists litigants with
federal civil cases including cases                             Open weekdays
involving civil rights, employment                              10 a.m. - 4 p.m.
discrimination, labor law, social security                      Closed on federal and court holidays
benefits, foreclosure and tax.
                                                                     ——————————————
To make an appointment for a
consultation, call (212) 659-6190 or
                                                                The Hon. Charles L. Brieant Jr.
come by either clinic during office
hours. Please note that a government-                           Federal Building and Courthouse
issued photo ID is required to enter                            300 Quarropas St
either building.                                                White Plains, NY 10601
                                                                (212) 659 6190
The clinic offers in-person
                                                                Open Wednesday
appointments only. The clinic does
                                                                1 p.m. - 5 p.m.
not offer assistance over the
                                                                Closed on federal and court holidays
phone or by email.




Disclaimer: The information contained herein is for informational purposes only and is not legal
advice or a substitute for legal counsel, nor does it constitute advertising or a solicitation.
